Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
 DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 2/18/2021 is acknowledged. Claims 1-3,5,8,10,16,18,40, 41, 46, 47, 49, and 52-57 are pending in this application. Pursuant to Applicants’ elections of invention and species, claims 1-3,5,8,10,16,18,40, 41, and 51-57 are under examination to the extent they read on the elected species, the compound depicted as Compound I-10. Other subject matter within the elected invention is withdrawn. Claims 46, 47, and 49 are withdrawn from consideration as being drawn to a non-elected invention.
The elected species is

    PNG
    media_image1.png
    216
    543
    media_image1.png
    Greyscale
, 
where F' is shown below

    PNG
    media_image2.png
    230
    220
    media_image2.png
    Greyscale

Claim Rejections/Objections Withdrawn
The rejection of claims 1-3, 5, and 8 under 35 USC §102(a)(1), as anticipated by Bienarz ‘143 is withdrawn in response to Applicant’s amendment and arguments.
Claim Rejections/Objections Maintained/New Grounds of Objection and Rejection
Claim Objections
Claim 40 is objected to as being extremely difficult to read and understand because of its organization and its lack the conjunction “and” at the end of a series of compounds, such that the wherein lists of identities for symbols such as R2,3, which are not differentiated by either size or indentation, are not easily distinguished from the main compounds listed. Additionally, the meanings of symbols such as F, F', F" and “OdT” should be clear and immediately visible after use, not buried in the specification or at the end of the list.
Claim Rejections – Improper Markush Grouping
The rejection of claims 1, 2, 3, 5, 8, 16, 18, and 40 on the judicially-created basis that they contain an improper Markush grouping of alternatives is maintained for reasons of record in the Office action mailed 11/18/2020. New claims 51-57 are rejected on the same basis. Applicants’ argument in traverse has been carefully considered but has been found unpersuasive.
Applicants assert that the claims share a common core, namely 

    PNG
    media_image3.png
    85
    391
    media_image3.png
    Greyscale

Since even this partial structure contains no fewer than six variables (given that the Ls vary “with each occurrence”), the examiner cannot agree that this constitutes a single structural feature that is common to all compounds of the invention. Moreover, in the actual compounds, this backbone is embellished by multiple R4 and R5
Even more importantly, Applicants have not shown that the partial structure above -- which they assert to be the shared structural feature – gives rise to a use that is common to all compounds of the invention. Lacking a high degree of unsaturation, the structural unit above would not be expected to be colored or fluorescent. Yet the property of fluorescence is asserted to give rise to the utility of the inventive compounds. Rather, it appears that the only function of this variable backbone is as a support or carrier for the even more highly variable fluorescent groups designated as Ms.
For these reasons, the rejection based on an improper Markush grouping is maintained.
As previously noted, in response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The rejection of claims 1-3, 5, 8, 10, 16, 18, and 40 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is maintained for reasons of record in the Office action mailed 11/18/2020. New claims 51-57 are rejected under this section on the same basis.
Claims 1-3, 5, 8, 16, 18 all recite compounds comprising moiety M, which is not defined in such as way as to particular point out and distinctly claim the invention. The definition recited in claim 1, “a fluorescent or colored moiety comprising two or more carbon-carbon double bonds 
The rejection of claim 40 under this section is maintained because the claim employs a symbol “OdT” which is not defined in the claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-3,5,8,10,16,18,40, 41, and 51-57, as represented by the elected species, under 35 U.S.C. §103 as unpatentable over Matray US ‘220 in view of Bieniarz US ‘143 is maintained.
As discussed in the 11/18/2020 Office action, Bienarz ‘143 teaches compositions comprising a beta-cyclodextrin and a polymeric fluorescent dye molecule, and Matray ‘220 teaches a variety of polymer dyes with fluorescein groups, as in the elected species.
In their Remarks Applicants correctly point out that L4, the linking group between the phosphate groups in the structure provided in the Office action, is three atoms long, rather than greater than three atoms long. However, since in all compounds in the I- group in the specification, as well as the elected species, L4 is the same alkoxide linker, -O-CH2-CH2-, the claims were read as intending the hydrogen atoms in the count. Otherwise, the elected species is not encompassed by the claims.

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622